                                          
                                                     

 

Exhibit 10.5

 

PARAFIN CORPORATION

 

CERTIFICATE OF DESIGNATION OF RIGHTS, PREFERENCES

AND

LIMITATIONS OF CONVERTIBLE PREFERRED STOCK

 

SERIES A-1 CONVERTIBLE PREFERRED STOCK

 

 

A. TERMS AND CONDITIONS OF SERIES A-1 CONVERTIBLE PREFERRED STOCK

 

1.     Number; Title: 625,000 shares (subject to adjustments upward or downward
to the number of Preferred Shares(as defined in the Purchase Agreement) to be
issued by the Corporation hereunder and the resulting conversion rights, as may
be applicable, as more fully set forth in the Oil and Securities Purchase
Agreement dated May 8, 2006 by and between the Corporation(as defined hereafter)
and IPF (the “Purchase Agreement”) of capital stock of Parafin Corporation, a
Nevada corporation (the “Corporation”), shall be designated as Series A-1
Convertible Preferred Stock (the “Series A-1 Preferred Stock”). Capitalized
terms not otherwise defined herein shall have the same meanings as set forth in
the Purchase Agreement.

 

2.

Dividends:

(a)   Dividend Rate: The holders of record of shares of the Series A-1 Preferred
Stock shall be entitled to receive, when and as declared, from funds at any time
legally available for the declaration of dividends, yearly dividends at the rate
of $800.00 per share of Series A-1 Preferred Stock (appropriately adjusted to
reflect the occurrence of any of the events described in Sections 5(g) or 5(i)).
Dividends on the Series A-1 Preferred Stock shall be cumulative and to the
extent not paid, the holders of Series A-1 Convertible Preferred Stock shall
then be entitled to additional dividends which shall accrue in respect of all
such dividends that are unpaid at the rate of 8.0% per annum compounded
annually. No dividends or other distributions on Junior Liquidation Stock (as
defined below) shall be paid or set aside in any fiscal year of the Corporation
until all accrued but unpaid dividends on the Series A-1 Preferred Stock have
been paid. The Corporation shall have the right to convert the amount of any
dividends due to IPF hereunder to Common Stock of the Corporation (the “Dividend
Conversion Stock”). The Dividend Conversion Stock shall be entitled to the same
treatment in all respects as the Conversion Stock. The Dividend Conversion Stock
shall be converted into Common Stock at 10% below the closing trading price of
the Common Stock on the day the Corporation elects to convert dividends due IPF
to Dividend Conversion Stock.

(b)   Payment in Cash or in Shares of Common Stock: Upon a Liquidation as
defined in Section 3(a)(ii) below or upon any conversion of Series A-1 Preferred
Stock as provided in Section 5 below, at the election of any holder of Series
A-1 Preferred Stock, dividends on the Series A-1 Preferred Stock may be paid in
cash or in shares of the Corporation’s common stock, par value $.0.001 per share
(the “Common Stock”), based on the fair market value of the Common Stock at the
time such dividends are declared.

 

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 1 of 16

 

 

--------------------------------------------------------------------------------

 

 

 

 

(c)



 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 2 of 16

 

 

--------------------------------------------------------------------------------

 

 

Request for Payment of Dividends: In addition to other requirements to pay
dividends with respect to the Series A-1 Preferred Stock elsewhere in this
Certificate of Designation, the Corporation shall, at any time and from time to
time, to the extent that legally available funds for the payment of dividends
exist, pay all or part of the accrued but unpaid dividends with respect to
Series A-1 Preferred stock upon the written request of the holders of at least
two-thirds of the then outstanding shares of the Series A-1 Preferred Stock (the
“Requisite Holders”), subject to Corporation’s right to convert the dividends
due to IPF to Dividend Conversion Stock as set forth above.

(d)   Insufficient Funds: If the Corporation lacks access to sufficient funds
such that fewer than all the dividends with respect to the Series A-1 Preferred
Stock requested to be paid can be paid to the extent that legally available
funds for the payment of dividends exist from time to time, dividends shall be
paid by the Corporation to the holders of the Series A-1 Preferred Stock on a
pro rata basis according to the number of shares of Series A-1 Preferred Stock
each holder owns. Thereafter, as and to the extent that legally available funds
for the payment of dividends exist from time to time, the Corporation shall pay
the additional dividends with respect to Series A-1 Preferred Stock, pro rata,
until all Series A-1 Preferred Stock dividends required by this Section 2 have
been paid.

(e)   Participation Election: Rather than receiving one or more yearly dividends
as provided in Section 2(a) above, each holder of Series A-1 Preferred Stock
(without having to convert all or part of their Series A-1 Preferred Stock as
provided in Section 5) may elect to participate in any dividends paid with
respect to Common Stock during any such yearly dividend period and have the
right to receive the kind and amount of shares of stock and other securities and
property receivable upon payment of such dividends by a holder of the number of
shares of Common Stock into which such holder’s share of Series A-1 Preferred
Stock could have been converted immediately prior to the effective date of such
dividend.

 

3.

Liquidation Preference.

 

 

(a)

Liquidation: “Liquidation” means:

(i)            Dissolution; Etc: The liquidation, dissolution or winding up of
the Corporation, whether voluntary or involuntary; or

(ii)          Sale of the Corporation: Unless the holders of two-thirds of the
voting power of all then outstanding Par Liquidation Stock (as defined in
Section 3(b)(iii)) shall elect otherwise, (A) the sale, conveyance, or other
disposition of all or substantially all of the Corporation’s assets, or (B) an
acquisition of capital stock of the Corporation or the merger or consolidation
of the Corporation with any other corporation or other entity where the
shareholders of the Corporation immediately prior to the completion of the
acquisition, merger or consolidation have less than 50% of the voting power of
the surviving entity.

 

(b)

Upon Liquidation: In the event of any Liquidation:

(i)            Liquidation Price; Junior Liquidation Stock: The holders of the
Series A-1 Preferred Stock then outstanding shall be entitled to receive out of
the assets of the

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 3 of 16

 

 

--------------------------------------------------------------------------------

 

 

Corporation, prior and in preference to any distribution of any of the assets or
surplus funds of the Corporation to the holders of the Common Stock or any other
class of shares of preferred stock of the Corporation ranking junior to such
Series A-1 Preferred Stock with respect to payments upon Liquidation (such
preferred stock hereinafter called “Junior Liquidation Stock”), an amount equal
to $.30 (appropriately adjusted to reflect the occurrence of any of the events
described in Sections 5(g) or 5(i)) for each share of the Series A-1 Preferred
Stock (the “Liquidation Price”), plus any dividends unpaid and accumulated or
accrued thereon.

(ii)          Participating Liquidation Stock: Following any distribution of
assets or surplus funds of the Corporation to the holders of Series A-1
Preferred Stock and any outstanding series of Junior Liquidation Stock, the
remainder of any such assets or surplus funds shall be distributed on a pro rata
basis to the holders of the Common Stock and any series of preferred stock
entitled to participate (“Participating Liquidation Stock”) with the Common
Stock in any distribution of the assets and surplus funds of the Corporation
upon its Liquidation. The Series A-1 Preferred Stock shall not be Participating
Liquidation Stock.

(iii)         Insufficient Funds; Par Liquidation Stock: If upon the occurrence
of any Liquidation, the assets and funds of the Corporation available for the
distribution to its shareholders shall be insufficient to pay the holders of the
Series A-1 Preferred Stock and the holders of shares of any other series of
preferred stock then outstanding and ranking on a par (“Par Liquidation Stock”)
with the Series A-1 Preferred Stock with respect to the right to the
distribution of assets and surplus funds of the Corporation upon its Liquidation
the full amounts to which they shall be entitled, the holders of the Series A-1
Preferred Stock and the shares of Par Liquidation Stock shall share ratably in
any distribution of such assets and surplus funds in proportion to the
respective amounts that would be payable in respect of the shares of Series A-1
Preferred Stock and Par Liquidation Stock held by them upon such distribution if
all amounts payable on or with respect to such shares were paid in full.

(iv)         Conversion Right: Holders of Series A-1 Preferred Stock may elect
to convert their Series A-1 Preferred Stock as provided in Section 5 below,
along with their respective proportional entitlement of Warrants. Such electing
holders of Series A-1 Preferred Stock will be deemed to have become holders of
record of Common Stock (and such other securities and property as the holders of
Series A-1 Preferred Stock may be entitled to upon the conversion thereof, as
herein provided) on the date that is immediately prior to the consummation of
the Liquidation. Such Common Stock will be Participating Liquidation Stock.

 

4.

Voting Rights:

(a)   Generally: In addition to any voting rights required by applicable law,
each holder of record of Series A-1 Preferred Stock shall be entitled to notice
of and to attend all meetings of the shareholders of the Corporation. Except as
otherwise provided in this Certificate of Designation, in the Corporation’s
Articles of Incorporation or Bylaws, each as amended or restated, and as
otherwise required by any agreement or applicable law, the shares of capital
stock of the Corporation shall vote as a single class on all matters submitted
to the shareholders.

 

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 4 of 16

 

 

--------------------------------------------------------------------------------

 

 

(b)   Shareholder Meetings: The Corporation will notify the holders of Series
A-1 Preferred Stock of all regular and special meetings of the Corporation’s
Board of Directors and any committee thereof at least five business days in
advance of all such meetings (but not later than the notice provided to the
board and committee members, as applicable), and afford any representative
designated by the Requisite Holders the right and opportunity to attend any such
meeting as an observer. In the case of a live meeting, such attendance will be
permitted (at the option of the representative) either by the representative in
person or by conference telephone participation. The Requisite Holders’
representative will be entitled to receive all written materials and other
information given to the directors (or their equivalent) of the Corporation in
connection with any such meeting at the time such materials or information are
given to such directors.

(c)   Protective Covenants: In addition to any other rights provided by law or
agreement, so long any shares of Series A-1 Preferred Stock shall be
outstanding; the Corporation shall not, without first obtaining the affirmative
vote or written consent of the Requisite Holders:

(i)            Amend, alter or repeal the preferences, rights, privileges or
powers of the Series A-1 Preferred Stock so as to adversely affect the rights of
the holders of the Series A-1 Preferred Stock;

(ii)          Amend or repeal any provision of, or add any provision to, the
Corporation’s Articles of Incorporation or Bylaws (whether by reclassification,
merger, consolidation or other reorganization or otherwise), if such action
would adversely affect the preferences, rights, privileges or powers of, or the
restrictions provided for the benefit of, Series A-1 Preferred Stock including,
without limitation, adopting any anti-takeover, business combination or control
share acquisition provision;

(iii)         Authorize or issue any new or existing class or series of capital
stock or Common Stock Equivalents (as defined in Section 5(h)(iii) below) having
any preference, priority or parity as to dividends or assets superior to or on
parity with any such preference or priority of the Series A-1 Preferred Stock;

(iv)         Reclassify any Common Stock or Junior Liquidation Stock into shares
having any preference, priority or parity as to dividends or assets superior to
or on a parity with any such preference or priority of the Series A-1 Preferred
Stock;

(v)           Increase or decrease the number of authorized shares of Common
Stock, Preferred Stock or increase or decrease the number of shares of Preferred
Stock designated as Series A-1 Preferred Stock; or

(vi)         Declare or pay any dividends on, or make any other distributions,
direct or indirect, on account of, any class of its stock or Common Stock
Equivalents or make any payment on account of the purchase, redemption or other
retirement of any shares of such stock or Common Stock Equivalents, either
directly or indirectly.

(vii)        Sell, lease, assign, transfer or otherwise dispose of (whether in
one transaction or in a series of transactions) all or a substantial part of its
assets; provided, however, that the restrictions contained in this Section 4(c)
(vii) will not apply to or

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 5 of 16

 

 

--------------------------------------------------------------------------------

 

 

prevent sales by the Corporation of any of its products or services in the
ordinary course of business. For purposes of this Section, the term “substantial
part” shall mean assets having a sale price or book value (whichever is greater)
equal to or greater than 25% or more of the fair market value of the
Corporation’s consolidated assets.

(viii)       Consolidate with or merge into any entity or permit any entity to
merge into it.

 

(ix)

Adopt any material alteration to its business plan.

(x)           Incur, create, assume or permit to exist, any debt, except debt
for borrowed money incurred from one or more financial institutions to fund
working capital in the Corporation’s ordinary course of business.

(xi)         Authorize, grant, issue, sell or permit to be outstanding any
Common Stock Equivalents.

 

5.

Conversion Rights:

(a)   At Option of Holders: Each holder of Series A-1 Preferred Stock may, at
such holder’s option at each of the sixth and twelfth month anniversary dates
respectively, from the date of this Agreement, upon surrender of the
certificates representing such holder’s applicable portion of Series A-1
Preferred Stock, convert up to 1.4% of such holder’s shares of Series A-1
Preferred Stock into fully paid and nonassessable shares of Common Stock (and
such other securities and property as the holders of Series A Preferred Stock
may be entitled to upon the conversion thereof, as hereinafter provided). Such
conversion rights shall proportionately aggregate to 500,000,000 shares of
Conversion Stock in total based upon a total issue of 536,000 shares of Series
A-1 Preferred Stock (subject to the same upward and downward adjustments as the
initial issuance of Series A-1 Preferred Stock).Thus, for example and by way of
illustration in respect of the preceding sentence, each holder of a Series A-1
Preferred Stock share on a conversion election date will have the ability to
convert roughly 1.4% of their Series A-1 Preferred Stock share into 466.40
shares of Conversion Stock. The aggregate conversion rights on a conversion
election date of all holders of Series A-1 Preferred Stock holders will
aggregate to 250,000,000 shares of Conversion Stock per each conversion election
date. In the event the holder of a Series A-1 Preferred Stock elects not to
convert on the six month anniversary date of this Agreement, such holder may
elect to convert up to 2.8% of such holder’s Series A-1 Preferred Stock on the
twelfth month anniversary date from this Agreement. For purposes of this
Agreement, six months shall be the 180th day from the date of this Agreement and
twelve months shall be 360 days from this Agreement. If the conversion date
falls on a weekend or national holiday in the United States, the conversion date
election shall move to the next business day in the United States. Notice of
such election shall be transmitted via facsimile delivery to Corporation at the
fax number set forth in the Purchase Agreement.

 

(b)

Reserved:

(c)   Manner for Converting: The right of holders of Series A-1 Preferred Stock
to convert their shares shall be exercised by surrendering for such purpose to
the Corporation or any transfer agent for the Series A-1 Preferred Stock, and at
such other office or offices, if any, as the

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 6 of 16

 

 

--------------------------------------------------------------------------------

 

 

Board of Directors may designate, certificates representing the shares to be
converted, duly endorsed in blank or accompanied by proper instruments of
transfer. Upon the surrender of certificates representing shares of Series A-1
Preferred Stock to be converted, the person converting such shares shall be
deemed to be the holder of record of the Common Stock (and such other securities
and property as the holders of Series A-1 Preferred Stock may be entitled to
upon the conversion thereof, as hereinafter provided) issuable upon such
conversion, and all rights with respect to the shares surrendered shall
forthwith terminate except the right to receive the Common Stock or other
securities, cash or other assets receivable upon such conversion as herein
provided.

(d)   Conversion Rate; Conversion Price: The conversion of Series A-1 Preferred
Stock into Common Stock shall be governed by the following:

(i)            Formula: Shares of Series A-1 Preferred Stock shall be
convertible into that number of fully paid and nonassessable shares of Common
Stock as shall be determined by multiplying the Conversion Rate, determined as
hereinafter provided, in effect at the time of conversion, by the product of (A)
the number of shares of Series A-1 Preferred Stock to be converted and (B) the
Initial Conversion Price (as hereinafter defined) applicable to the shares of
Series A-1 Preferred Stock being converted, and dividing the product of such
multiplication by the Conversion Price applicable to the shares of Series A-1
Preferred Stock being converted, determined as hereinafter provided, in effect
at the time of conversion and making any adjustments required by Section 5(i).

(ii)          Conversion Rate: The conversion rate shall initially be one (1)
and shall be adjusted from time to time as provided in Section 5(g) (such
conversion rate, as so adjusted from time to time, being referred to herein as
the “Conversion Rate”).

(iii)         Conversion Price: The “Initial Conversion Price” shall be $0.30.
The conversion price for the Series A-1 Preferred Stock shall initially be equal
to the Initial Conversion Price and shall be adjusted from time to time as
provided in Section 5(h) (the conversion price for the Series A-1 Preferred
Stock, as so adjusted from time to time, being herein referred to as the
“Conversion Price”).

(e)   Reservation of Shares: A number of shares of authorized but unissued
Common Stock sufficient to provide for the conversion of all of the shares of
the Series A-1 Preferred Stock outstanding upon the basis herein provided shall
at all times be reserved by the Corporation, free from preemptive rights, for
such conversion. If the Corporation shall issue any securities or make any
change in its capital structure that would change the number of shares of Common
Stock into which each share of Series A-1 Preferred Stock shall be convertible
as herein provided, the Corporation shall at the same time also make proper
provision so that thereafter there shall be a sufficient number of shares of
Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding shares of Series A-1 Preferred Stock on the new
basis.

(f)    Fractional Shares: No fractional shares shall be issued upon conversion
of the Series A-1 Preferred Stock, but the number of shares of Common Stock to
be issued shall be rounded to the nearest whole share (with one-half being
rounded upward). Such conversion shall be determined on the basis of the total
number of shares of Series A-1 Preferred Stock the holder is

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 7 of 16

 

--------------------------------------------------------------------------------

 

 

at the time converting into Common Stock and the aggregate number of shares of
Common Stock issuable upon such conversion.

(g)   Conversion Rate Adjustments: If the Corporation shall (A) subdivide its
outstanding Common Stock into a greater number of shares, (B) combine the shares
of its outstanding Common Stock into a smaller number of shares or (C) declare a
dividend upon its shares of Common Stock payable in shares of Common Stock, then
in each such case the Conversion Rate in effect immediately prior thereto shall
be proportionately adjusted so that the holder of any shares of Series A-1
Preferred Stock thereafter surrendered for conversion shall be entitled to
receive, to the extent permitted by applicable law, the number and kind of
shares of capital stock of the Corporation that such holder would have owned or
have been entitled to receive after the happening of such event had such shares
of Series A-1 Preferred Stock been converted immediately prior to the record
date for such event (or if no record date is established in connection with such
event, the effective date for such action). An adjustment pursuant to this
Section shall become effective immediately after the record date in the case of
a stock dividend or distribution, or immediately after the effective date in the
case of a subdivision, combination or reclassification

 

(h)

Conversion Price Adjustments:

(i)            Full Ratchet: If, after the date upon which any shares of the
Series A-1 Preferred Stock were first issued, excluding shares issued under
pre-existing warrants, the Corporation issues or is deemed to have issued any
Additional Stock (as defined below) for a consideration per share less than the
Conversion Price in effect immediately prior to the issuance of such Additional
Stock, then the Conversion Price for those shares of Series A-1 Preferred Stock
held immediately prior to each such issuance shall be reduced to the
consideration per share received by the Corporation upon such issue or sale.

(ii)          Additional Stock: “Additional Stock” shall mean any shares of
Common Stock issued (or deemed to have been issued pursuant to Sections 5(h)
(iii) below) by the Corporation other than “Excluded Stock”. Excluded Stock
shall mean:

1.     All shares of Common Stock into which the shares of Series A-1 Preferred
Stock are convertible;

2.     All shares of Common Stock issued or issuable as a result of an event
resulting in a Conversion Rate adjustment pursuant to Section 5(g).

3.     All shares of Common Stock or Common Stock Equivalents granted or issued
in connection with a business acquisition, merger or strategic partnership, so
long as such grant or issuance is approved in writing by the Requisite Holders.

All outstanding shares of Excluded Stock (including any shares issuable upon
conversion of any outstanding shares of preferred stock of the Corporation and
the Series A-1 Preferred Stock) shall be deemed to be outstanding for all
purposes of the computations of Section 5(h) (i) above.

 

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 8 of 16

 

 

--------------------------------------------------------------------------------

 

 

(iii)         Deemed Issuances; Etc. For the purposes of this Section 5, the
following provisions shall also be applicable:

1.     In the event the Corporation shall grant (whether directly or by
assumption in a merger or otherwise) any options, warrants, convertible
securities, securities, stock appreciation rights, phantom stock, and other
rights to acquire from the Corporation shares of Common Stock (without regard to
whether such options, warrants, convertible securities, securities, stock
appreciation rights, phantom stock, and other rights are then exchangeable,
exercisable or convertible in full, in part or at all) (“Common Stock
Equivalents”), and the price per share for which Common Stock is issuable upon
the exercise of such rights or options or upon conversion or exchange of such
Common Stock Equivalents (determined by dividing (x) the total amount, if any,
received or receivable by the Corporation as consideration for the granting of
such rights or options, plus the minimum aggregate amount of additional
consideration payable to the Corporation upon the exercise of such rights or
options, plus, in the case of such rights or options which relate to Common
Stock Equivalents, the minimum aggregate amount of additional consideration, if
any, payable upon the issue of such Common Stock Equivalents and upon the
conversion or exchange thereof, by (y) the total maximum number of shares of
Common Stock issuable upon the exercise of such rights or options or upon the
conversion or exchange of all such Common Stock Equivalents issuable upon the
exercise of such rights or options) shall be less than the Conversion Price in
effect immediately prior to the time of the granting of such rights or options,
then the total maximum number of shares of Common Stock issuable upon the
exercise of such rights or options or upon conversion or exchange of the total
maximum amount of such Common Stock Equivalents issuable upon the exercise of
such rights or options shall (as of the date of granting of such rights or
options) be deemed to have been issued for such price per share. Except as
provided in Section 5(h) (iv) below, no further adjustments of the Conversion
Price shall be made upon the actual issue of such Common Stock or of such Common
Stock Equivalents upon exercise of such rights or options or upon the actual
issue of such Common Stock upon conversion or exchange of such Common Stock
Equivalents.

2.     In case the Corporation shall issue or sell (whether directly or by
assumption in a merger or otherwise) any Common Stock Equivalents, whether or
not the rights to exchange or convert thereunder are immediately exercisable,
and the price per share for which Common Stock is issuable upon such conversion
or exchange (determined by dividing (x) the total amount received or receivable
by the Corporation as consideration for the issue or sale of such Common Stock
Equivalents, plus the minimum aggregate amount of additional consideration, if
any, payable to the Corporation upon the conversion or exchange thereof, by
(y) the total maximum number of shares of Common Stock issuable upon the
conversion or exchange of all such Common Stock Equivalents) shall be less than
the Conversion Price in effect immediately prior to the time of such issue or at
the time of such issue or sale, then the total

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 9 of 16

 

 

--------------------------------------------------------------------------------

 

 

maximum number of shares of Common Stock issuable upon conversion or exchange of
all such Common Stock Equivalents shall (as of the date of the issue or sale of
such Common Stock Equivalents) be deemed to be outstanding and to have been
issued for such price per share, provided that (a) except as provided in Section
5(h)(iv) below, no further adjustments of the Conversion Price shall be made
upon the actual issue of such Common Stock upon conversion or exchange of such
Common Stock Equivalents, and (b) if any such issue or sale of such Common Stock
Equivalents is made upon exercise of any rights to subscribe for or to purchase
or any option to purchase any such Common Stock Equivalents for which
adjustments of the Conversion Price have been or are to be made pursuant to
other provisions of this Section 5, no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.

3.     In case any shares of Common Stock or Common Stock Equivalents shall be
issued or sold for cash, the consideration received therefor shall be deemed to
be the amount received by the Corporation therefor, without deducting therefrom
any expenses incurred or any underwriting commissions, discounts or concessions
paid or allowed by the Corporation in connection therewith. In case any shares
of Common Stock or Common Stock Equivalents shall be issued or sold for a
consideration other than cash, the amount of the consideration other than cash
received by the Corporation shall be deemed to be the fair value of such
consideration as determined by the Board of Directors of the Corporation,
without deducting therefrom any expenses incurred or any underwriting
commissions, discounts or concessions paid or allowed by the Corporation in
connection therewith. In case any shares of Common Stock or Common Stock
Equivalents shall be issued in connection with any merger or consolidation in
which the Corporation is the surviving corporation, the amount of consideration
therefor shall be deemed to be the fair value as determined by the Board of
Directors of the Corporation of such portion of the assets and business of the
non-surviving corporation or corporations as such Board shall determine to be
attributable to such Common Stock or Common Stock Equivalents, as the case may
be. In the event of any consolidation or merger of the Corporation in which the
Corporation is not the surviving corporation or in the event of any sale of all
or substantially all of the assets of the Corporation for stock or other
securities of any other corporation, the Corporation shall be deemed to have
issued a number of shares of its Common Stock for stock or securities of the
other corporation computed on the basis of the actual exchange ratio on which
the transaction was predicated and for a consideration equal to the fair market
value on the date of such transaction of such stock or securities of the other
corporation, and if any such calculation results in adjustment of the Conversion
Price, the determination of the number of shares of Common Stock issuable upon
conversion immediately prior to such merger, conversion or sale, for purposes of
Section 5(h)(iv) below, shall be made after giving effect to such adjustment of
the Conversion Price.

(iv)         Certain Changes: If (i) the purchase price provided for in any
right or option referred to in Section 5(h) (iii) 1, or (ii) the additional
consideration, if any, payable upon the conversion or exchange of Common Stock
Equivalents referred to in

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 10 of 16

 

 

--------------------------------------------------------------------------------

 

 

Section 5(h) (iii) 1 or 5(h) (iii) 2, or (iii) the rate at which any Common
Stock Equivalents referred to in Section 5(h) (iii) 1 are convertible into or
exchangeable for Common Stock, shall change at any time (other than under or by
reason of provisions designed to protect against dilution), the Conversion Price
then in effect hereunder shall forthwith be increased or decreased to such
Conversion Price as would have been obtained had the adjustments made upon the
issuance of such Common Stock Equivalents been made upon the basis of (a) the
issuance of the number of shares of Common Stock theretofore actually delivered
upon the exercise of such options or rights or upon the conversion or exchange
of such Common Stock Equivalents, and the total consideration received therefor,
and (b) the issuance at the time of such change of any such Common Stock
Equivalents then still outstanding for the consideration, if any, received by
the Corporation therefor and to be received on the basis of such changed price;
and on the expiration of, or the termination of any such right to convert or
exchange, such Common Stock Equivalents, the Conversion Price then in effect
hereunder shall forthwith be increased to such Conversion Price as would have
obtained had the adjustments made upon the issuance of such Common Stock
Equivalents been made upon the basis of the issuance of the shares of Common
Stock theretofore actually delivered (and the total consideration received
therefor) upon the exercise of such rights or options or upon the conversion or
exchange of such Common Stock Equivalents. If the purchase price provided for in
any right or option referred to in Section 5(h) (iii) 1, or the rate at which
any Common Stock Equivalents referred to in Section 5(h) (iii) 1 or 5(h)(iii)2.
are convertible into or exchangeable for Common Stock, shall decrease at any
time under or by reason of provisions with respect thereto designed to protect
against dilution, then in case of the delivery of Common Stock upon the exercise
of any such right or option or upon conversion or exchange of any such Common
Stock Equivalent, the Conversion Price then in effect hereunder shall forthwith
be decreased to such Conversion Price as would have obtained had the adjustments
made upon the issuance of such right, option or Common Stock Equivalent been
made upon the basis of the issuance of (and the total consideration received
for) the shares of Common Stock delivered as aforesaid.

(i)    Consolidations, Mergers Sales of Assets, Reclassifications and Certain
Dividends: In case of any (A) consolidation or merger of the Corporation with
any other entity, (B) sale or transfer of all or substantially all of the assets
of the Corporation, (C) any share exchange pursuant to which all of the
outstanding shares of Common Stock are converted into other securities or
property, (D) issuance of any shares of the Corporation's capital stock in
connection with a reclassification of the Common Stock or (E) declaration of any
dividend upon the Common Stock payable other than in cash out of earnings or
surplus or shares of Common Stock, the Corporation shall, prior to or at the
time of such transaction, make appropriate provision or cause appropriate
provision to be made so that the holders of each share of Series A-1 Preferred
Stock then outstanding shall have the right thereafter to receive the kind and
amount of shares of stock and other securities and property receivable upon such
consolidation, merger, sale, transfer, share exchange reclassification or
dividend by a holder of the number of shares of Common Stock into which such
share of Series A-1 Preferred Stock could have been converted immediately prior
to the effective date of such consolidation, merger, sale, transfer, share
exchange, reclassification or dividend. If in connection with any such
consolidation, merger, sale, transfer, share exchange, reclassification or
dividend, each holder of Common Stock is

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 11 of 16

 

 

--------------------------------------------------------------------------------

 

 

entitled to elect to receive either securities, cash or other assets upon
completion of such transaction, the Corporation shall provide or cause to be
provided to each holder of Series A-1 Preferred Stock the right to elect the
securities, cash or other assets into which the Series A-1 Preferred Stock held
by such holder shall be convertible after completion of any such transaction on
the same terms and subject to the same conditions applicable to holders of the
Common Stock (including, without limitation, notice of the right to elect,
limitations on the period in which such election shall be made and the effect of
failing to exercise the election).

 

(j)



 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 12 of 16

 

 

--------------------------------------------------------------------------------

 

 

Rounding: All calculations hereunder shall be made to the nearest cent.

(k)   Subsequent Adjustments: In the event that at any time, as a result of an
adjustment made pursuant to Sections 5(g), 5(h), 5(i) above, the holder of any
Series A-1 Preferred Stock thereafter surrendered for conversion shall become
entitled to receive securities, cash or assets other than Common Stock, the
number or amount of such securities or property so receivable upon such
conversion shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in such Sections above.

(l)    Notices: Whenever the Conversion Rate or a Conversion Price is adjusted
as herein provided, the Corporation shall give prompt notice by mail to the
holders of record of the outstanding shares of the Series A-1 Preferred Stock of
such adjustment, which notice shall set forth the adjustment and the new
Conversion Rate or Conversion Price. Notwithstanding the foregoing, failure by
the Corporation to give such notice or a defect in such notice shall not affect
the binding nature of such corporate action by the Corporation.

(m)  Unpaid Dividends: Any dividends unpaid and accumulated or accrued on shares
of Series A-1 Preferred Stock that are converted into shares of Common Stock
shall be paid on the date of such conversion in cash or in shares of Common
Stock at the Conversion Price, at the election of each holder of such shares.

 

6.

Redemption:

(a)   Optional Redemption of Series A-1 Preferred Stock: Subject to the
proportional conversion rights of the holders of Series A-1 Preferred Stock set
forth above in respect of the (i) Conversion Stock (up to 500,000,000 chares of
Common Stock and subject to applicable adjustments), (ii) Dividend Conversion
Stock, and (iii) Warrants, at any time after the date of the first issuance of
any Series A-1 Preferred Stock, the Corporation may elect to redeem the
remaining outstanding Series A-1 Preferred Stock Shares at par value and any
accrued but unpaid dividend, which par value is equivalent to $10,000.00 (USD)
per each share of outstanding Series A-1 Preferred Stock share. At any time
after the thirteenth month anniversary date after the date of the first issuance
of any Series A-1 Preferred stock, upon the written request, or the affirmative
vote in favor of such written request, of the Requisite Holders, the holders of
the Series A-1 Preferred Stock shall have the right to sell all or part of their
shares to the Corporation on the terms and conditions contained in this Section.
A month for purposes of this section shall be equal to 30 days.

(b)   Obligation to Redeem; Redemption Price: Following the written request or
affirmative vote referenced in Section 6(a), upon receipt by the Corporation of
a redemption request by any holder of Series A-1 Preferred Stock under
subsection 6(c) below, the Corporation shall redeem such shares out of funds
legally available for redemptions at a price per share of Series A-1 Preferred
Stock (the “Redemption Price”) equal to the sum of (i) any dividends unpaid and
accumulated or accrued thereon, plus (ii) the Liquidation Price therefor, plus
(iii) a 3.5% compounded annual increase from the Liquidation Price measured from
the date of the first issuance of any Series A-1 Preferred Stock through the
date the Redemption Price is paid in full, ratably for any partial year.

 

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 13 of 16

 

 

--------------------------------------------------------------------------------

 

 

(c)   Notice: Any holder of Series A-1 Preferred Stock who elects to sell any or
all of its Series A-1 Preferred Stock to the Corporation pursuant to this
Section 6 shall deliver to the Corporation, at its principal offices, a written
request for such redemption, including the date upon which the holder desires
such shares to be redeemed by the Corporation (which date shall be no less than
30 days after the date of receipt of such notice by the Corporation) and the
number of shares of Series A-1 Preferred Stock for which such holder requests
redemption.

(d)   Surrender of Shares; Insufficient Funds: On any date specified for
redemption in an applicable Redemption Request (the “Redemption Date”), each
electing holder shall surrender to the Corporation the certificates representing
the shares of Series A-1 Preferred Stock to be redeemed, duly endorsed or
assigned to the Corporation, and the holder shall thereafter be entitled to
receive payment in cash of the Redemption Price. If, on the Redemption Date, the
Corporation lacks access to sufficient funds such that fewer than all the
outstanding Series A-1 Preferred Stock requested to be redeemed can be redeemed,
shares to be redeemed shall be selected by the Corporation on a pro rata basis
according to the Redemption Price thereof. Thereafter, to the extent that
legally available funds for the redemption of the Series A-1 Preferred Stock
exist from time to time, the Corporation shall redeem additional Series A-1
Preferred Stock, on a pro rata basis according to the Redemption Price thereof
as among the requesting holders thereof, until all Series A-1 Preferred Stock
required by this subsection 6(d) to be redeemed have been redeemed. If fewer
than all the shares represented by any certificate are redeemed, the Corporation
shall issue a new certificate representing the unredeemed shares.

(e)   Shares No Longer Outstanding: On the later of the Redemption Date or the
date on which the Redemption Price is paid in full, (i) dividends on each share
of Series A-1 Preferred Stock redeemed hereunder shall cease to accrue, (ii)
such share shall be deemed no longer outstanding, and (iii) all rights of the
holder of such share as a holder of such share (except the right to receive from
the Corporation the monies payable upon surrender of the certificates evidencing
such share and redemption of such share) shall cease.

(f)    Redemption Election Finally Effective: An election by a holder to redeem
Series A-1 Preferred Stock shall become irrevocable with respect to any share of
Series A-1 Preferred Stock only upon payment in full of the Redemption Price for
that share. Notwithstanding the delivery by any holder of Series A-1 Preferred
Stock of a Redemption Request, if, prior to the close of business on the
business day preceding the date on which the Corporation makes payment in full
of the Redemption Price for any shares the subject of such Redemption Request,
such holder gives written notice to the Corporation of its election to convert
some or all of such holder’s shares of Series A-1 Preferred Stock, pursuant to
Section 5 hereof, any or all of the shares to be redeemed held by such holder
(accompanied by a certificate or certificates for such shares, duly endorsed or
assigned to the Corporation), then the conversion of such shares which would
otherwise have been redeemed shall become effective as provided in Section 5
hereof.

(g)   Interest; Remedy: In the event the Redemption Price is not paid on the
Redemption Date, the aggregate Redemption Price will accrue interest from the
Redemption Date until fully paid at an annual rate of interest equal to 18%,
which interest shall be payable quarterly in arrears (the “Default Interest
Rate”). In the event the Corporation possesses insufficient funds to redeem all
of the shares of the Series A-1 Preferred Shares but only a portion thereof
pursuant to Section 6(d) above, the Default Interest Rate will only apply to the
unsatisfied balance of the Redemption Price. In the event the Redemption Price
is not paid within 90 days after the Redemption Date, then,

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 14 of 16

 

 

--------------------------------------------------------------------------------

 

 

at the option of the Requisite Holders, the holders of Series A-1 Preferred
Stock, voting together as a separate class, shall have the right to immediately
call a special meeting of the Corporation’s shareholders and nominate and elect
a majority of the Corporation’s Board of Directors, which members of the Board
of Directors shall serve until the Redemption Price plus any accrued but unpaid
interest shall have been paid in full.

7.     Status of Converted or Redeemed Stock: In the event any shares of Series
A-1 Preferred Stock shall be converted or redeemed by the Corporation, the
shares so converted or redeemed shall not be reissuable by the Corporation as
Series A-1 Preferred Stock but shall be designated as authorized and
undesignated preferred stock and available for issuance by the Corporation as
undesignated preferred stock. At such time as all outstanding shares of Series
A-1 Preferred Stock have been converted or redeemed, (i) any theretofore
authorized but unissued shares of such series shall return to the status of
undesignated shares of the Corporation, (ii) this Certificate of Designation
shall be deemed amended to eliminate all authorized Series A-1 Preferred Stock
and the terms and provisions thereof, and (iii) the Board of Directors and
officers of the Corporation are authorized to take such action and execute and
file such instruments as may be necessary or appropriate to effect such
amendment.

 

8.

Preemptive Rights:

(a)   In the event that at any time after the date of the first issuance of any
Series A-1 Preferred Stock the Corporation proposes to offer any shares of , or
securities convertible into or exercisable for any shares of, any class of its
capital stock (“Shares”), the Corporation will give written notice to each
holder of the Series A-1 Preferred Stock, stating (i) its bona fide intention to
offer such Shares, (ii) the number of such Shares to be offered, and (iii) the
price and terms, if any, upon which it proposes to offer such Shares, at least
thirty (30) days in advance of such issuance. Each such holder or its affiliates
will then have the right, exercisable by written notice given to the Corporation
no later than twenty (20) days after receipt of the Corporation’s notice, to
purchase up to that portion of such Shares which equals the proportion that the
number of shares of common stock issued and held, or issuable upon conversion of
the Series A-1 Preferred Stock then held by such holder of shares of Series A-1
Preferred Stock bears to the total number of shares of common stock of the
Corporation then outstanding (assuming full conversion and exercise of all
convertible or exercisable securities).

 

(b)   The rights granted under this Section do not apply to issuances of
Excluded Stock or issuances of Series A-1 Preferred Stock expressly permitted in
the Securities Purchase Agreement.

 

9.     Subsequent Terms: If at any time the Corporation authorizes, issues or
reclassifies any new or existing class or series of capital stock or Common
Stock Equivalents that has any preference, right, privilege or power that is
superior to, or with priority over, (in each case, as determined in the good
faith judgment of the Corporation’s Board of Directors), the preferences,
rights, privileges or powers of the Series A-1 Preferred Stock, then the
Corporation will grant to the holders of the Series A-1 Preferred Stock any such
preference, right, privilege or power that is superior to, or that has priority
with respect to, the preferences, rights, privileges or powers of the Series A-1
Preferred Stock.

10.   Waiver: Any right, preference or power provided for in this Certificate of
Designation with regard to shares of Series A-1 Preferred Stock may be waived,
either prospectively or retroactively, by approval (by vote or written consent,
as provided by law) of the Requisite Holders, which such approval shall be
binding upon all holders of Series A-1 Preferred Stock.

The parties herein agree that upon countersigning this Agreement, that each have
agreed to the terms and conditions with full responsibility to perform, and that
same shall become a binding contract which is treated as an original once it is
faxed, e-mailed, hand delivered and/or delivered by courier. An original is to
follow via registered courier within (5) five calendar days, otherwise the faxed
or e-mail version shall be considered an original. The same procedures shall be
observed for all other subsequent addendums and Agreements.

 

IN WITNESS WHEREOF, Parafin Corporation has caused this Certificate of
Designation to be executed by the undersigned on this ____ day of
______________, _________.

 

 

 

PARAFIN CORPORATION

 

 

 

 

____________________________________________

SIDNEY B. FOWLDS

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

_____________

Corporation

 

 

05 / 08 / 2006

 

Mo/Day/Year

Page # 15 of 16

 

 

 

 